DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/881,533 filed on 05/22/2020 is presented for examination; claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The two references, Todani and Aoki, are the closest prior art of record.
Todani et al. (US 2014/0167778) reference discloses a battery management system includes battery cell management devices provided to correspond to battery modules in each of which battery cells are connected in series, and battery pack management devices provided to correspond to battery packs in each of which the battery modules are connected in series. The battery cell management device may detect a voltage of each battery cell via a first detection line connected to both electrodes of each battery cell, and transmit data indicating the voltage to the battery pack management device via a communication line. At least one of the battery cell management devices and the battery pack management device are mounted on the same substrate to constitute an integrated battery management device. Aoki et al. (US 2012/0146652) reference discloses an assembled battery system with a function of detecting disconnection of the voltage detecting lines. The assembled battery includes a plurality of serially-connected battery cells and a plurality of voltage detecting lines drawn from the positive and negative electrode sides of the battery cells. The assembled battery control unit includes a battery cell short-circuiting circuit and a voltage measuring unit for measuring the voltages between the voltage detecting lines. The battery cell short-circuiting circuit includes RC filters, each of which is composed of capacitors parallel-connected to the battery cells via the voltage detecting lines and resistors serially-connected to the battery cells, and short-circuiting switches parallel-connected to the battery cells and the capacitors. 
But both references and any prior art of record, do not disclose or suggest the following Claims 1 and 13  limitations: “… battery management system in an open cell detection system with a balance unit and an under-voltage comparison unit, coupled to a first battery unit in a plurality of battery units; a first over-voltage comparison unit, coupled to a second battery unit in said plurality of battery units … and 10a control unit, coupled to the balance unit, and an under-voltage comparison unit and said first over-voltage comparison unit, operable for transmitting an open cell detection signal, to enable said balance unit for a first time period and then to disable said balance unit for a second time period, and to enable said under-voltage comparison unit and said first over-voltage comparison unit for a third time period; 15wherein said under-voltage comparison unit is operable for comparing a voltage with a first open cell threshold and for outputting a first comparison result in said third time period, wherein said first over-voltage comparison unit is operable for comparing a voltage with a second open cell threshold and for outputting a second comparison result … and wherein said second open cell threshold is greater than said 20first open cell threshold; and a judging unit, coupled to said control unit, operable for determining whether a connection between said first battery unit and said battery management system is inoperative based on said first comparison result and said second comparison result. ….” in combination with the remaining claim elements as set forth in Claims 1, 13 and their depending claims 2-12 and 14-20 respectively. 
Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859